      Case 5:20-cv-00031 Document 13-1 Filed on 05/29/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
                            Plaintiff,              §
                                                    §
 v.                                                 §          CASE NO.       5:20-CV-031
                                                    §
 982.6894 ACRES OF LAND, MORE OR                    §
 LESS, SITUATE IN WEBB COUNTY,                      §
 STATE OF TEXAS; AND CITY OF                        §
 LAREDO                                             §
                                                    §
                          Defendants.               §


                       ORDER OF DISMISSAL AND DISBURSEMENT


        The Court now considers the “Joint Stipulation of Dismissal and Agreement to Disburse

Funds,” filed by the parties, announcing to the Court the parties’ stipulation to the dismissal of this

suit. Pursuant to Federal Rule of Civil Procedure 71.1(i)(1)(B), before a judgment is entered

Plaintiff and affected Defendants may dismiss an action without a court order by filing a stipulation

of dismissal signed by all parties. Since the stipulation of dismissal is signed by both Plaintiff and

Defendant in this case and no judgment has been entered, the parties have stipulated to the

dismissal of this case and no further action by this Court is necessary. Thus, the Clerk of the Court

is instructed to close the case.

         Pursuant to the Joint Stipulation of Dismissal and Agreement to Disburse Funds signed

 by Plaintiff, United States of America, and Defendant, City of Laredo, IT IS HEREBY

 ORDERED AND ADJUDGED, that:

         The Clerk of the Court is ORDERED to disburse the sum of one hundred and 00/100

 dollars ($100.00), along with any accrued interest earned, to “F&A Officer, USAED, Fort

                                               Page 1 of 2
                                   Order of Dismissal and Disbursement
    Case 5:20-cv-00031 Document 13-1 Filed on 05/29/20 in TXSD Page 2 of 2



 Worth.” The check should reference Tract No. LRT-LRN-1005 et al.

        IT IS SO ORDERED.

        DONE AND ORDERED at Laredo, Texas, this _____ day of______, 2020



                                                   ____________________________________
                                                   John A. Kazen
                                                   United States Magistrate Judge


AGREED TO AS TO FORM AND SUBSTANCE:

FOR DEFENDANT:                                             FOR PLAINTIFF:

CITY OF LAREDO                                             RYAN K. PATRICK
                                                           United States Attorney
                                                           Southern District of Texas


s/ Alyssa J. Castillon    by permission             By:    s/ E. Paxton Warner
ALYSSA J. CASTILLON                                        E. PAXTON WARNER
Federal I.D. No. 3114327                                   Assistant United States Attorney
Texas State Bar No. 24064568                               Southern District of Texas No. 555957
City of Laredo Office of the City Attorney                 Texas Bar No. 24003139
1110 Houston Street                                        1701 W. Bus. Highway 83, Suite 600
Laredo, Texas 78040                                        McAllen, TX 78501
Telephone: (956) 791-7319                                  Telephone: (956) 618-8010
Facsimile: (956) 791-7494                                  Facsimile: (956) 618-8016
E-mail: acastillon@ci.laredo.tx.us                         E-mail: Paxton.Warner@usdoj.gov
Attorney in Charge for the City of Laredo                  Attorney in Charge for the United States
                                                           of America




                                          Page 2 of 2
                              Order of Dismissal and Disbursement
